DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 June 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Ishibashi et al. (U.S. 9,824,960) in view of Shirasaka et al. (U.S. 2006/0071307).
Regarding Claim 1, Ishibashi et al. discloses a lead frame comprising: 
a lead portion having a first portion and a second portion thinner than the first portion (lead 17 or 16, Figure 1a); 
a plating layer that is provided on a connected area located on the second portion of the lead portion and extends to both edges of the lead portion in a width direction of the lead portion, the connected area being an area connected with a semiconductor element (plating layer 25, connected area 19, semiconductor element 11, Figures 1a and 1b, Column 5, Lines 33-45); 
an oxidized layer that is provided on a surface including the lead portion (oxidized layer 22, Figure 1a).  
However, they do not explicitly disclose a pair of recessed portions that face each other across the plating layer on the second portion of the lead portion and penetrate the lead portion in the width direction and therefore do not explicitly disclose an oxidized layer that is provided on a surface including the pair of recessed portions of the lead portion .
Shirasaka et al. discloses a similar device wherein a connected area on a second portion of lead portion that extends to both edges of the lead portion in a width direction of the lead portion further comprises a pair of recessed portions that face each other across the connected area on the second portion of the lead portion and penetrate the lead portion in the width direction  (lead 101, first portion 21, second portion 21a, recessed portions 102b, Figure 19) and further disclose that the recesses coming into contact with encapsulation enhances the lead/encapsulation adhesion (Paragraph 102).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form a pair of recessed portions that face each other across the plating layer on the second portion of the lead portion and penetrate the lead portion in the width direction and therefore form an oxidized layer that is provided on a surface including a pair of recessed portions of the lead portion in Ishibashi et al. in view of Shirasaka et al. in order to enhance the adhesion of the lead frame to the encapsulation and enhance device reliability (Shirasaka et al., Paragraphs 79 and 102).
Regarding Claim 2, Ishibashi et al. in view of Shirasaka et al. further disclose that a bottom surface of each of the pair of recessed portions is a curved surface (Shirasaka et al., recessed portion 102b, Figures 19. Please note that the claim language does not define what plane is considered “bottom” and therefore the curved surfaces of the Shirasaka reference’s recesses can read on the limitation of “bottom”).  
Regarding Claim 3, Ishibashi et al. in view of Shirasaka et al. further disclose that the pair of recessed portions surrounds a perimeter of the plating layer (Shirasaka et al., recessed portion 102b, Figure 19).  
Regarding Claim 4, Ishibashi et al. in view of Shirasaka et al. further disclose that the lead portion is made of copper, and the plating layer is made of silver (Ishibashi et al., Column 4, Lines 39-43 and 57-65).  
Regarding Claim 5, Ishibashi et al. in view of Shirasaka et al. further disclose that the oxidized layer is made of oxide of a metal of which the lead portion is made (Ishibashi et al., Column 5, Lines 1-5).  
Regarding Claim 6, Ishibashi et al. in view of Shirasaka et al. further disclose that the oxidized layer covers an upper surface and a side surface of the lead portion, and exposes a lower Page 2 of 9Application No.: 16/668078surface of the lead portion (Ishibashi et al., Column 4, Lines 1-6).  
Regarding Claim 8, Ishibashi et al. discloses a semiconductor device comprising: 
a semiconductor element that has a terminal (semiconductor element 11, Figures 1a and 1b); 
a lead portion (lead portion 16 or 17, Figure 1a); 
a plating layer that is provided on a connected area of the lead portion and extends to both edges of the lead portion in a width direction of the lead portion, the connected area being an area connected with the semiconductor element (plating layer 25, connected area 19, semiconductor element 11, Figures 1a and 1b, Column 5, Lines 33-45); 
an oxidized layer that is provided on a surface including the lead portion (oxidized layer 22, Figure 1a); 
a solder portion that connects the plating layer and the terminal of the semiconductor element (solder portion 12, Figure 1b); and 
an encapsulation resin that covers the lead portion and the semiconductor element (encapsulation layer 13, Figure 1b).  
However, they do not explicitly disclose a pair of recessed portions that face each other across the plating layer on the lead portion and penetrate the lead portion in the width direction and therefore do not explicitly disclose an oxidized layer provided on a surface including the pair of recessed portions.
Shirasaka et al. discloses a similar device wherein a connected area on a second portion of lead portion that extends to both edges of the lead portion in a width direction of the lead portion further comprises a pair of recessed portions that face each other across the connected area on the second portion of the lead portion and penetrate the lead portion in the width direction  (lead 101, first portion 21, second portion 21a, recessed portions 102b, Figure 19) and further disclose that the recesses coming into contact with encapsulation enhances the lead/encapsulation adhesion (Paragraph 102).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form a pair of recessed portions that face each other across the plating layer on the second portion of the lead portion and penetrate the lead portion in the width direction and therefore form an oxidized layer that is provided on a surface including a pair of recessed portions of the lead portion in Ishibashi et al. in view of Shirasaka et al. in order to enhance the adhesion of the lead frame to the encapsulation and enhance device reliability (Shirasaka et al., Paragraphs 79 and 102).
Regarding Claim 13, Ishibashi et al. in view of Shirasaka et al. further disclose that a bottom surface of each of the pair of recessed portions is a curved surface (Shirasaka et al., recessed portion 102b, Figures 19. Please note that the claim language does not define what plane is considered “bottom” and therefore the curved surfaces of the Shirasaka reference’s recesses can read on the limitation of “bottom”).  
Regarding Claim 14, Ishibashi et al. in view of Shirasaka et al. further disclose that the pair of recessed portions surround a perimeter of the plating layer (Shirasaka et al., recessed portion 102b, Figure 19).  
Regarding Claim 15, Ishibashi et al. in view of Shirasaka et al. further disclose that the lead portion is made of copper, and the plating layer is made of silver (Ishibashi et al., Column 4, Lines 39-43 and 57-65).  
Regarding Claim 16, Ishibashi et al. in view of Shirasaka et al. further disclose that the oxidized layer is made of oxide of a metal of which the lead portion is made (Ishibashi et al., Column 5, Lines 1-5).  
Regarding Claim 17, Ishibashi et al. in view of Shirasaka et al. further disclose that the oxidized layer covers an upper surface and a side surface of the lead portion, and exposes a lower Page 2 of 9Application No.: 16/668078surface of the lead portion (Ishibashi et al., Column 4, Lines 1-6).  
Regarding Claim 20, Ishibashi et al. in view of Shirasaka et al. further disclose that the lead portion has a first portion and a second portion thinner than the first portion, and the plating layer and the pair of recessed portions are provided on the second portion (Ishibashi et al., lead 15 or 16, Figure 1a, Shirasaka et al., first portion 21, second portion 21 21a, Figures 19 and 20).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (U.S. 9,824,960) in view of Shirasaka et al. (U.S. 2006/0071307) as applied to claim 1 above, and further in view of Seki et al. (U.S. 7,301,226).
Regarding Claim 7, Ishibashi et al. in view of Shirasaka et al. disclose the limitations of claim 1 but do not explicitly disclose that the oxidized layer contains hydroxide.  Seki et al. discloses a similar device where a silver plated layer on a lead is surrounded but a copper oxide layer containing hydroxide (plating layer 3, lead 1, oxidized layer 2, Column 6, Lines 38-45).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the oxidized layer to contain hydroxide in Ishibashi et al. in view of Shirasaka et al., further in view of Seki et al. in order to obtain a large adhesion strength with a quickly-formed reaction in a less costly process (Column 6, Lines 45-50 and Column 7, Lines 14-37).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (U.S. 9,824,960) in view of Shirasaka et al. (U.S. 2006/0071307) as applied to claim 8 above, and further in view of Seki et al. (U.S. 7,301,226).
Regarding Claim 18, Ishibashi et al. in view of Shirasaka et al. disclose the limitations of claim 8 but do not explicitly disclose that the oxidized layer contains hydroxide.  Seki et al. discloses a similar device where a silver plated layer on a lead is surrounded but a copper oxide layer containing hydroxide (plating layer 3, lead 1, oxidized layer 2, Column 6, Lines 38-45).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the oxidized layer to contain hydroxide in Ishibashi et al. in view of Shirasaka et al., further in view of Seki et al. in order to obtain a large adhesion strength with a quickly-formed reaction in a less costly process (Column 6, Lines 45-50 and Column 7, Lines 14-37).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Minamio et al. (U.S. 6,909,168) discloses a pair of edge-to-edge recesses surrounding a connection portion on a lead.
Yamaguchi (U.S. 6,166,430) discloses a pair of edge-to-edge recesses surrounding a connection portion on a lead.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891